                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

    TRAVIS LANIER WILLIAMS,                         :   Case No. 3:19-cv-00240
                                                    :
           Plaintiff,                               :   District Judge Walter H. Rice
                                                    :   Magistrate Judge Sharon L. Ovington
    vs.                                             :
    OHIO BUREAU OF MOTOR                            :
    VEHICLES,                                       :
                                                    :
           Defendant.                               :


                            REPORT AND RECOMMENDATIONS 1


          Plaintiff Travis Lanier Williams is a resident of Dayton, Ohio. He asserts in his

pro se Complaint that the Ohio Department of Public Safety and the Ohio Bureau of

Motor Vehicles provided him with an Ohio Identification Card that described him as a

“nondriver.” This, he claims, violated his Fifth Amendment right to liberty. He also says

that under the exemptions identified in Ohio Rev. Code § 4507.03, he does not need a

driver’s license to operate a vehicle that is not for hire. He seeks damages in the amount

of 200 million dollars.

          The Court previously granted Plaintiff’s Motion for Leave to Proceed in forma

pauperis under 28 U.S.C. § 1915. His Complaint is before the Court for an initial review

to determine whether it, or any portion of it, must be dismissed for failing to raise a

plausible claim for relief or because it is factually or legal frivolous. See 28 U.S.C. §



1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
1915(e); see also Hill v. Lappin, 630 F.3d 468, 470 (6th Cir. 2010); Barnett v. Kalamazoo

Cnty. Community Health Bd., No. 18-1319, 2018 WL 4492496, at *1 (6th Cir. 2018). A

claim is plausible when the complaint’s factual allegations “‘raise a right to relief above

the speculative level,’” Handy-Clay v. City of Memphis, Tenn., 695 F.3d 531, 538 (6th

Cir. 2012) (citations omitted), and create a “‘reasonable inference that the defendant is

liable for the misconduct alleged.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

omitted). “[C]onclusory statements do not suffice.” Id.

       A complaint is dismissed as frivolous only when it fails to raise “‘a claim with an

arguable legal claim based on rational facts.’” Brand v. Motley, 526 F.3d 921, 923 (6th

Cir. 2008) (quoting, in part, Neitzke v. Williams,490 U.S. 319, 325 (1989)). A rational

factual basis is absent when the complaint’s allegations are “fantastic or delusional.” Id.

No arguable legal claim exists when the complaint rests on “indisputably meritless” legal

theories—for example, when the defendant is immune from suit or when the plaintiff

claims a violation of a legal interest that clearly does not exist. See id.

       When conducting an initial review, the Court accepts as true a complaint’s factual

allegations, Hill, 630 F.3d at 471, and liberally construes pro se complaints in the

plaintiff’s favor, Davis v. Prison Health Services, 679 F.3d 433, 437 (6th Cir. 2012); see

Thaddeus-X v. Blatter, 175 F.3d 378, 385 (6th Cir. 1999); see also Lee v. Wilson County

Jail, Lebanon, No. 16-5981, 2017 WL 2819220, at *1 (6th Cir. 2017).

       Plaintiff’s pro se Complaint seeks relief under 42 U.S.C. § 1983. The elements of

a § 1983 claim are (1) a person acting under the color of state law (2) deprived Plaintiff



                                               2
of a right protected by the Constitution or laws of the United States. See Shadrick v.

Hopkins County, Ky., 805 F.3d 724, 736 (6th Cir. 2015).

       Plaintiff’s pro se Complaint rests in large part on his theory that he does not need

an Ohio driver’s license to operate a vehicle because he falls under exemptions set forth

in Ohio Rev. Code § 4507.03. His allegations, however, when accepted as true and

liberally construed in his favor, do not trigger any of these statutory exceptions to the

driver’s-license requirement. Instead, Plaintiff baldly asserts that he does not need a

driver’s license but fails to provide “further factual enhancement,” Iqbal, 556 U.S. at 678,

that suggests an exemption in § 4507.03 applies to him. Because of this, Plaintiff’s

Complaint contains only vague and conclusory allegations, rather than facts sufficient to

support a plausible claim for relief. See Iqbal, 556 U.S. at 678 (“A pleading that offers

labels and conclusions or a formulaic recitation of the elements of a cause of action will

not do.” (citation and internal punctuation omitted)).

       Additionally, common sense instructs that Plaintiff does not have a valid Ohio

driver’s license because he is attempting to invoke an exemption under § 4507.03 to the

driver’s-license requirement. Given Plaintiff’s lack of a valid driver’s license, there was

no plausible misconduct in the description of him as a “nondriver” on his Ohio

Identification Card and no plausible violation of his liberty interests under the Fifth

Amendment.

       Accordingly, dismissal of Plaintiff’s Complaint is warranted under 28 U.S.C. §

1915(e)(2).



                                              3
                IT IS THEREFORE RECOMMENDED THAT:

     1.    Plaintiff’s Complaint be dismissed under 28 U.S.C. § 1915(e)(2); and

     2.    The case be terminated on the Court’s docket.



November 12, 2019                           s/Sharon L. Ovington
                                            Sharon L. Ovington
                                            United States Magistrate Judge




                                        4
                        NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after
being served with this Report and Recommendations. Such objections shall specify the
portions of the Report objected to and shall be accompanied by a memorandum of law in
support of the objections. If the Report and Recommendation is based in whole or in part
upon matters occurring of record at an oral hearing, the objecting party shall promptly
arrange for the transcription of the record, or such portions of it as all parties may agree
upon or the Magistrate Judge deems sufficient, unless the assigned District Judge
otherwise directs. A party may respond to another party’s objections within
FOURTEEN days after being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                             5
